Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner's amendment updates the related reference information.
The application has been amended as follows:
      	In the specification:
Paragraph 0002, line 2, after “US Patent Application Serial No. 16/443,042”, insert – now US Patent 10,976,459, --; line 4, after “US Patent Application Serial No. 16/443,384”, insert -- now US Patent 10,914,854, --.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a computer implemented method and system for forming measures of near surface corrections of seismic survey data in the form of a set of seismic survey traces obtained from records of seismic energy travel 
forming measures of field static corrections for each offset bin based on the defined standard deviation threshold for the refined first break dataset in the offset bins, wherein the forming measures comprises rejecting outliers based on the defined standard deviation threshold;
	applying the measures of field statics corrections to the traces of the set of seismic survey traces to form a set of field statics corrected seismic traces;
	forming measures of refraction residual statics corrections for the traces of set of field statics corrected seismic traces; and
applying the formed measures of refraction residual statics corrections to the traces of set of field statics corrected seismic traces to form near surface corrected seismic traces (claims 1, 9, 17) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note Regarding 35 USC 101

	Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:

	Step 2A, Prong 1, the claims contain an abstract idea of “defining a standard deviation threshold formed refined first break dataset in each offset bin” (mathematical concept).
	Step 2A, Prong 2, the abstract idea is integrated into a practical application (steps e-h):
(e)    forming measures of field static corrections for each offset bin based on the defined standard deviation threshold for the refined first break dataset in the offset bins, wherein the forming measures comprises rejecting outliers based on the defined standard deviation threshold;
(f)    applying the formed measures of field statics corrections to the set of seismic survey traces to form a set of field statics corrected seismic traces;
(g)    forming measures of refraction residual statics corrections for the set of field statics corrected seismic traces; and
(h)    applying the measures of refraction residual statics corrections to the set of field statics corrected seismic traces to form near surface corrected seismic traces.
Accordingly, the claims are patent eligible under 35 USC 101.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 19, 2021